Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments of 7/29/2021, with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 6,421,663 to IBM), in view of Chen et al. (US 2021/0034615, To Microsoft, dated at least PCT filed on 1/25/2019, to FP 2/2/2018).
	Regarding claim 1, Chen (US 6,421,663 to IBM), discloses a method comprising:
evaluating a path pattern expression against an in-memory graph representation (Fig. 2), by at least executing a sequence of … operators that includes a first … operator, a second … operator, a third … operator, a last … operator, and a previous … operator preceding said last … operator

SEE Fig. 2, see series of node operations, Fig. 7, Inner, Left and Full of a query plan, utilizing Join operations or operators.

SEE Graph Search Request, having operators, first, second third, associated with a last, a previous and preceding the last or first, second and third operators in a sequence.

SEE Abstract, Path Finding Queries
6421663 
Brief Summary Text - BSTX (7):
Many SQL query compilation and optimization techniques use a parse tree or other representation. A query can be represented as a binary operator tree with operators as the intermediate tree nodes and table references as leaf tree nodes. A straightforward query execution plan is to perform the operators one by one from the bottom up of the tree. This is termed an access path selection. 

wherein said path pattern expression comprises a plurality of nodes, said plurality of nodes

SEE above & Fig. 7 or Fig. 6 w/nodes and nodes, w/operators (Inner, Left and Full, operators being different, Joins or operators at each node), the nodes define paths between (or pattern expression) 

including a root node (SEE Full Join at Root), and a plurality of parent (2) nodes (connected to the ROOT)

See Parent Nodes of Left Join, operators, on T1, T3 (One Node) and on T4, T5, a second parent node, or parent nodes, below the ROOT node, in Figs. 6 or 7

each parent node (Two in Fig. 7, w/One Root), of said plurality of parent nodes having at least one child node 

 dependent or linked node, below such as: see Child Nodes, T1, {Inner Join on t2, t3}, T4 and inner join operation T5, T6, 
each child node being a child of one of said plurality of parent nodes (see as illustrated)

SEE plural Child nodes (to end or leaf nodes), of parents (in Fig. 7), also includes T2, T3, T5, T6, as well as T1, T4 and Two, having Inner Joins, off parent nodes (doing Left Joins, from inner joins), to, a Root (being a Full Join).

wherein each of said plurality of nodes is associated with a said sequence of operators (with respect to the processing Paths)
SEE Inner Join or operator and inner joins on, T2 & T3 and T5 & T6
	Note, the query process traverses nodes (Paths of Nodes), from the bottom Up, therefore, there is a path to follow, which appears is associated with paths, as claimed, the process follows the paths, processed the joins (see 4 LEFT JOINS, as an example) and follows the path (from the bottom), to the root (or wherein the Top node, is a result, comprised of Full Join on T1, T4), in a specific order.

wherein neighbor information (see Fig. 7, T1, T2, T3, TX ……. And/or, the left joins), associated with a parent nd Parent is w/Left Join Node w/T4, T5), 
is stored in a data structure (see structure of a system in Fig. 1, client 102 n server 100), for a preceding … operator (SEE or before, Child Nodes, of Joins, see Node Inner Join on (T2, T3), that is sequentially before a subsequent … operator (is between) that: corresponds to a node that is a child of said parent node (Child Nodes, below the Parent Nodes), and is not sequentially adjacent (SEE bottom Row of Nodes vs. other layers), to a … operator (of a Path), that corresponds to said parent node (SEE child nodes T2 & t3) with Child Nodes between (having Inner Join operators), are mapped to another layer of child nodes, (SEE child nodes T2, T3 or {T5 and T6}), these child nodes (T2, T3, T5 T6), are not sequentially adjacent to the parent nodes, since have nodes (Inner Join Nodes), between (SEE Inner Joins on T2, T3 and/or node T5, T6).
SEE Fig. 7
	Note, it appears there are Nodes that are considered to be directly connected to the parent nodes are deemed sequentially adjacent (see nodes w/Inner Joins T2, T3 or T5, T6), but, the child (end) nodes (T2, T3, T5, T6), read as claimed, are not sequentially adjacent to the parent nodes, sine have a node or nodes between (defined by, Inner Join nodes with join Operators), based on the multiple layers.	

wherein executing said sequence of … operators includes: in response to said second … operator invoking said first … operator, said first … operator storing a current set of … first-level vertices (bottom Row to next upper row), in a first data structure of said first … operator in response to said third … operator invoking said second … operator: said second … operator generating a current set of second … intermediate-neighbor vertices by accessing said first data structure; said second match operator storing said current set of second … intermediate-neighbor vertices in a second data structure of said second … operator; invoking said last … operator, wherein in response to invoking said last … operator: said last … operator generating a current set of … leaf-neighbor vertices by accessing a previous data structure of said previous … operator; said last … operator storing said current set of … leaf- neighbor vertices in a last data structure of said last … operator.

SEE Fig. 7, Chen teaches traversing nodes as provided, the nodes are traversed or processed from the bottom Up, illustrated in 4 

	Chen as applied in view of applicant’s specification, appears fails to particularly teach, the Use of a Match Operators, directed to, as claimed, first, second, third, match operators, directed to the processing Flow, facilitating a flow, as is already accomplished in the applied prior art above,
Chen (Fig. 7).

	It is deemed taught and rendered obvious, as claimed, having (flow), some sort of, operators to facilitate the Flow in Chen in Fig. 7, to process nodes from the bottom up, based on match operators (w/4 Layers), and flows, to each upper level, as taught by Chen and Chen.
	
Chen (US 2021/0034615, To Microsoft), is deemed to teach and render obvious any differences, in view of the teachings of applying, match clauses, directed to flow in a graph and processing, to optimize query processing (abstract).

SEE 0036-, to process a Gremlin query  
“…A Gremlin query is a sequence of steps, and the semantics of the query is defined by executing the steps one after another in the strict order as they are composed in the sequence. Objects produced by Gremlin have various types, vertex, edge, scalar (such as integer, string and so on), and composite types (such as array and map)…”

Also see details of Fig. 3

	Note, the Match Operators, is read on the match clauses, as appears clear, is an extension of standard SQL, or query languages, directed to, structured data processing, with respect to Chen, the Match clause (or is an operator), this clause, is associated with extended SQL, with a “Match Clause”, directed to, processing a query.

	The operation is directly related to, processing data structures associated with paths, edges, topology, join this Match clause, provides at least explicit advantages as defined below, as taught by the prior art.

Note, utilizing, the MATCH clause, consists of path expressions, each of which specifies a list of directed edges connecting two vertex variables defined in the FROM clause. A common pattern of an edge is in the following format: 

SEE SQL, “FROM and MATCH clauses altogether”, define vertex and edge variables and their topological relationships, wherein the WHERE clause further makes additional constraints on the variables through Boolean expressions and the execution order of variables is determined by the query optimizer. In essence, the topological relationships describe a special type of join conditions. By adding and extending MATCH clause in standard SQL, it is possible to allow the optimizer to exploit graph semantics so as to find Gremlin queries having the same semantics. As shown in FIG. 4, in the extended SQL query, a MATCH clause "MATCH N1-[Edge As E]->N2" describing a directed edge between two nodes is added in the extended SQL query. 

Note Gremlin (is deemed conventionally known is by Apache) as understood is (a graph traversal language) and appear to include, hybrid depth and breath, evaluations of Paths as understood.

 [0044] In embodiments of the present disclosure, a first extension of the standard SQL is MATCH clause which consists of one or more path expressions, each of which specifies a list of directed edges connecting two vertex variables defined in the FROM clause. A common pattern of an edge is in the following format: 

[0045] In the extended SQL according to embodiments of the present disclosure, FROM and MATCH clauses altogether define vertex and edge variables and their topological relationships. The WHERE clause further makes additional constraints on the variables through Boolean expressions and the execution order of variables is determined by the query optimizer. In essence, the topological relationships describe a special type of join conditions. By adding and extending MATCH clause in standard SQL, it is possible to allow the optimizer to exploit graph semantics so as to find Gremlin queries having the same semantics. As shown in FIG. 4, in the extended SQL query, a MATCH clause "MATCH N1-[Edge As E]->N2" describing a directed edge between two nodes is added in the extended SQL query. 



execution order and the utilization of match clauses, wherein MATCH clauses consists of one or more path expressions, each of which specifies a list of directed edges connecting two vertex variables defined in the FROM clause, FROM and MATCH clauses altogether define vertex and edge variables (or storing information) and their topological relationships, being a topological relationships describe a special type of join conditions having advantages of, query optimization.

	Regarding claim 2, the combination as applied is deemed to render obvious as claimed, and is deemed to render obvious as claimed, further comprising generating at least part of a result for said path pattern expression based on said data structures associated with said first match operator, said second match operator, said third match operator, said previous match operator, and said last match operator

	Note, matching nodes based on information of the nodes, generating results in the links or vertices (such as: Knows and Likes), or matching (defined in the structure 311, 312, 313, 321, 331), wherein the match operators as understood lead to query optimizations, as understood are associated with, as claimed, generating at least part of a result for said path pattern expression based on said data structures associated with the first, second … match operators, applied to the Paths, including, “hybrid depth and breath, evaluations of Paths”, or BFS-DFS, a least one based approach.
SEE 0046, 0047, 0050-, 0056 (store), 0063- and Figs. 6-9

Regarding claim 3 of claim 2, the combination as applied is deemed to render obvious as claimed
O	wherein said at least part of said result (Fig. 5, Left Join), for said path pattern expression is generated when said last data structure is filled with data (perform the Join)

6,421,663, deemed rendered obvious in view of Fig. 5, the Left Join ON T1, T3, (is mapped to the Root Node), result, appears clear is a final step, being part of the Result (or results) in the previous steps, since requires, Full Join on T1, T2 & Inner Join on T3, T4, as inputs to complete, as understood by the examiner.

	Regarding claim 4 of claim 3, the combination as applied is deemed to render obvious, further comprising pipelining said result for said path pattern expression with one or more database relational operators
	The applied prior art appears, generates results wherein the path include, relational operators
SEE Boolean, w/Join, w/condition, table results, sequence, as well as nested table expressions. 
SEE Chen US 6,421,663, col. 1 
Brief Summary Text - BSTX (8):
While optimization via access path selection is well known, it has not been successfully applied to joined table expressions. Joined table expressions are found in FROM clauses of SELECT statements, and generally take the form of "table-reference join-operator table-reference ON join-condition." The join-operator can be INNER JOIN, LEFT OUTER JOIN, RIGHT OUTER JOIN or FULL OUTER JOIN, the table-reference represents a base table or intermediate result table, and the join-condition is a Boolean expression that results in a true, false, or unknown value. More complex joined table expressions can be a sequence of simple joined table expressions combined by join operators, parentheses, and nested table expressions. 

a PIPE of objects… or pipelining the result, as understood by the examiner.
[0088] In addition, the scheme of translating Gremlin to extended SQL query in accordance with embodiments of the present disclosure can translate query processing to record-oriented. In a standard implementation of Gremlin, Gremlin query is comprised by Gremlin steps which are directly mapped to a pipe of objects, and the computation logic of Gremlin steps is implemented as the object's virtual functions. While the object-oriented semantics is convenient for an object-oriented runtime, the object-oriented model mixes data and computation and is difficult to support many runtime features, such as concurrency control, batch processing and query pagination.

Regarding claim 5, the combination as applied is deemed to render obvious as claimed further comprising in response to said second match operator generating said current set of second matching intermediate-neighbor vertices by accessing said first data structure, said first match operator updating data stored in said first data structure of said first match operator
Note Chen, teaches, in response to path processing, with after the immediate bottom is processed (lower Layer), the process continues to, intermediate-neighbor vertices by accessing said first data structure, while Chen (20210034615), as combined, further extends the teaching to the use of match operators (any level), including matching intermediate-neighbor 
	
Regarding claim 6, the combination as applied is deemed to render obvious as claimed further comprising in response to said last match operator generating said current set of matching leaf-neighbor vertices by accessing said previous data structure of said previous match operator, said previous match operator updating data stored in said previous data structure of said previous match operator 

See Traversing, back and/or hop, of order graph traversals, Chen as applied (20210034615), at least (0044-0046)

[0044] In embodiments of the present disclosure, a first extension of the standard SQL is MATCH clause which consists of one or more path expressions, each of which specifies a list of directed edges connecting two vertex variables defined in the FROM clause. A common pattern of an edge is in the following format: [sourceAlias]-[Edge As edgeAlias]->[sinkAlias], 
Where sourceAlias and sinkAlias are optional but at least one of them must exist. From the SQL perspective, the edge variable also defines a table reference. Similar to node, this table has an infinite number of columns due to flexible schemas of edges and includes a special column * (star) for the JSON representation of edges. In addition, the edge table has several predefined columns: sourceId, sourceLabel, sinkId and sinkLabel. 

[0045] In the extended SQL according to embodiments of the present disclosure, FROM and MATCH clauses altogether define vertex and edge variables and their topological relationships. The WHERE clause further makes additional constraints on the variables through Boolean expressions and the execution order of variables is determined by the query optimizer. In essence, the topological relationships describe a special type of join conditions. By adding and extending MATCH clause in standard SQL, it is possible to allow the optimizer to exploit graph semantics so as to find Gremlin queries having the same semantics. As shown in FIG. 4, in the extended SQL query, a MATCH clause "MATCH N1-[Edge As E]->N2" describing a directed edge between two nodes is added in the extended SQL query. 


SEE back to (as the previous)

[0046] Continuing to refer to FIG. 4, the query 180 compiled with Gremlin means starting to traverse neighboring vertices with the label of "Senator" from the vertex located at CA; while the query 185 compiled with Gremlin means starting to traverse from the vertex having a label of "Senator" back to the vertex located at CA. Through analysis, queries 180 and 185 actually have the same semantics and output results while differ only in the order of graph traversal. In other words, queries 180 and 185 essentially embody two execution plans for the same graph query: find CA residents and Senators connected via one-hop edges. However, such equivalence is not established by Gremlin syntax or semantics, but by graph semantics: traversing from vertex A to vertex B is equivalent to counter-traversing from B to A via B's incoming edges. 

Regarding claim 7, the combination as applied is deemed to render obvious as claimed, wherein 
said first match operator is invoked by said second match operator, in response to said second match operator being invoked
SEE Chen (2021/0034615), 0064 (Traversing), based on Fig. 3, as applied in Fig. 5 (translates a query step 504), step 506 (queries 2nd & 4th) to 610 (3rd query), based on the matched operators (based on a query optimization), associated with an optimization of a processing order (512, 514).

Regarding claim 8, the combination as applied is deemed to render obvious as claimed, wherein said previous match operator is invoked by said last match operator in response to said last match operator being invoked
SEE CHEN 2021/0034615, 0046 (back) and above
Also see 0056, dependencies, must be completed before

Regarding claim 9, the combination as applied is deemed to render obvious wherein said in-memory graph representation comprises at least one graph topology referenced by said match operators
SEE Chen 2021/0034615, as applied and 0045
“…By adding and extending MATCH clause in standard SQL, it is possible to allow the optimizer to exploit graph semantics so as to find Gremlin queries having the same semantics. As shown in FIG. 4, in the extended SQL query, a MATCH clause "MATCH N1-[Edge As E]->N2" describing a directed edge between two nodes is added in the extended SQL query….”

Regarding claim 10-18 (method claims) and medium claims 19-20, the combination as applied renders obvious, to be program implemented, further renders obvious as understood any differences including the RNM, NM, LNM, as applied match clauses to the traversals, between Roots, Leaf and intermediate Nodes, in the process of generating paths, associated with query path 
It is noted claim 19 (independent), differs from claim 20 (independent), by reciting the previous match operator (addressed in at least claim 6 above).

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached on between Monday-Thursday between (8:00 AM to 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be	obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/     Primary Examiner, Art Unit 2162